Walker, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, by and between counsel in the above-entitled case, subject to the approval oí the court, as follows:
(a) That the merchandise in this case consists of crepe wool, quality “0,” exported from England on November 21, 1941;
(b) That, on the date of exportation herein, the price at which such or similar merchandise was freely offered for sale to all purchasers in usual wholesale quantities, in the ordinary course of trade in the principal markets of England, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and. all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was $1.02 per pound, less consular fee and insurance as invoiced, less $11.53 total ocean freight and charges, Liverpool to ‘New York;
(c) That there was no higher foreign value for the merchandise herein on the date of exportation involved;
(d) That the case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is $1.02 per pound, less consular fee and insurance as invoiced, less $11.53 total ocean freight and charges, Liverpool to New York.
Judgment will be rendered accordingly.